EXHIBIT 10.7

AMENDED AND RESTATED

EMPLOYEE STOCK PURCHASE PLAN

OF

COLUMBIA BANKING SYSTEM, INC.

Recital

The original Employee Stock Purchase Plan of Columbia Banking System, Inc. was
adopted by the Board of Directors on January 25, 1995, and approved by the
Shareholders on April 26, 1995. The Plan was amended and restated by the Board
of Directors on January 26, 2000 to (1) add and clarify definitions and make
implementing changes throughout the Plan; (2) expand the eligibility of
employees by removing the six months of employment requirement; (3) decrease the
number of offering periods to two by expanding the length of each period from
three months to six months; (4) add a “look-back” provision such that the
purchase price of stock purchased under the Plan will be the lesser of the fair
market value of the stock at the beginning of the Offering Period or at the end
of the Offering Period; and (5) expand the Board’s and Committee’s authority to
amend the Plan and the terms of the options granted under the Plan to allow for
easier administration of the Plan. The Plan was subsequently amended and
approved by the shareholders on April 26, 2006 to increase the number of shares
under the Plan by an additional 100,000. On February 25, 2009 the Board approved
increasing the number of shares available for purchase under the Plan by 750,000
to 758,829 shares. Such amendment was further approved by the shareholders on
April 22, 2009. The Plan was subsequently amended and restated by the Committee
on October 7, 2010 to prohibit participants from changing payroll deduction and
participation levels during an Offering Period, except to terminate
participation for such Offering Period, effective with the Offering Period
beginning January 1, 2011, and to make certain other non-material amendments.

ARTICLE I - PURPOSE

The Employee Stock Purchase Plan (the “Plan”) of Columbia Banking System, Inc.
(the “Company”) is intended to provide a method whereby Employees of the Company
will have an opportunity to acquire a proprietary interest in the Company
through the purchase of shares of the common stock of the Company (“Common Stock
or Stock”). It is the intention of the Company to have the Plan qualify as an
“employee stock purchase plan” under Section 423 of the Internal Revenue Code of
1986, as amended (the “Code”). The provisions of the Plan shall be construed so
as to extend and limit participation in a manner consistent with the
requirements of that Section of the Code.

ARTICLE II - DEFINITIONS

“Bank” means Columbia Bank.

“Beneficiary” means the person(s) designated by the Participant under
Section 12.1 (or otherwise determined under that Section) to receive Stock or
cash under this Plan to which the Participant would have been entitled.

“Board” means the Board of Directors of Columbia Banking System, Inc.

“Committee” means the Personnel and Compensation Committee of the Board.

 

1



--------------------------------------------------------------------------------

“Company” means Columbia Banking System, Inc., a Washington corporation, its
subsidiaries or other related corporations as may be designated by the Board
(but only if such subsidiaries or other related corporations are either
“subsidiary corporations” or a “parent corporation” of Columbia Banking System,
Inc., as defined in Sections 424(e) and (f) of the Code).

“Compensation” means any and all cash compensation paid by the Company to the
Employee, including base pay, bonus, overtime and shift premiums.

“Employee” means any person who is employed by the Company on either a full-time
or part-time basis.

“Enrollment Date” means the first day of each Offering Period.

“Exercise Date” means the last day of each Offering Period.

“Fair Market Value” means, as of any date, the value of Common Stock determined
as follows:

(1) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation The Nasdaq Stock Market,
its Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system for
the last market trading day on the date of such determination, as reported in
The Wall Street Journal or other source as the Committee deems reliable, or

(2) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean of
the closing bid and asked prices for such stock on the date of such
determination, as reported in The Wall Street Journal or other source as the
Committee deems reliable, or

(3) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Committee.

“Offering Period” means a period of approximately six (6) months during which a
Right granted pursuant to the Plan may be exercised, commencing on the first
Trading Day on or after January 1 and terminating on the last Trading Day in the
period ending the following June 30, or commencing on the first Trading Day on
or after July 1 and terminating on the last Trading Day in the period ending the
following December 31. The duration of Offering Periods may be changed pursuant
to Article IV of this Plan. The initial six-month Offering Period is a short
period beginning on March 1, 2000, and terminating on June 30, 2000.

“Participant” means an Employee who has commenced participation in the Plan
under Section 3.4.

 

2



--------------------------------------------------------------------------------

“Purchase Price” means an amount equal to 90% of the Fair Market Value of a
share of Common Stock on the Enrollment Date or on the Exercise Date, whichever
is lower; provided that the Purchase Price may be adjusted by the Board pursuant
to Section 12.5 of this Plan.

“Right(s)” means a right, in the nature of an option, of a Participant to
purchase Stock under this Plan.

“Trading Day” means a day on which national stock exchanges and the Nasdaq
System are open for trading.

ARTICLE III - ELIGIBILITY AND PARTICIPATION

3.1 Initial Eligibility.

Any Employee who is employed by the Company on a given Enrollment Date is
eligible to participate in the Plan. Only Employees may be granted Rights.

3.2 Leave of Absence.

For purposes of the Plan, the employment relationship shall be treated as
continuing intact while the individual is on sick leave or other leave of
absence approved by the Company, except as provided by Treasury Regulation
Section 1.421-1(h).

3.3 Restrictions on Participation.

Notwithstanding any provisions of the Plan to the contrary, no Employee shall be
granted a Right under the Plan:

(a) if, immediately after the grant, such Employee would own stock, and/or hold
outstanding options (of any type and regardless of whether then exercisable in
whole or in part or not at all) to purchase stock, possessing 5% or more of the
total combined voting power or value of all classes of stock of the Company (as
determined under the rules of Section 424(d) of the Code); or

(b) that permits his rights to purchase stock under all employee stock purchase
plans (Section 423 Plans) of the Company to accrue at a rate that exceeds
$25,000 in fair market value of the stock (determined at the time such right
under this or any other Section 423 Plan of the Company is granted) for each
calendar year in which such right is outstanding. For this purpose, the $25,000
annual limit is cumulative, such that unused amounts from a prior calendar year
during which a right was outstanding may be carried forward to future calendar
years, in accordance with Treasury Regulations Section 1.423-2(i).

3.4 Commencement of Participation.

An Employee may become a Participant in the Plan by completing an authorization
for payroll deduction on the form provided by the Company and filing it with the
Company’s Human Resources Department prior to the applicable Enrollment Date.
Payroll deductions for a

 

3



--------------------------------------------------------------------------------

Participant will commence on the first payroll date following the Enrollment
Date and will end on the last payroll date in the Offering Period to which such
authorization is applicable, unless sooner terminated by the Participant as
provided in Section 5.3 of this Plan.

ARTICLE IV - OFFERINGS

The Plan will be implemented by consecutive Offering Periods with a new Offering
Period commencing on the first Trading Day on or after January 1 and July 1 each
year, or on such other date as the Board or Committee shall determine, and
continuing thereafter until terminated in accordance with Section 12.5 of this
Plan. The Board or the Committee will have the power to change the duration of
Offering Periods (including the commencement dates thereof) with respect to
future offerings without shareholder approval if such change is announced at
least five (5) days prior to the scheduled beginning of the first Offering
Period to be affected thereafter. The initial six-month offering period is a
short period beginning on March 1, 2000, and terminating on June 30, 2000.

ARTICLE V - PAYROLL DEDUCTIONS

5.1 Amount of Deduction.

At the time a Participant files an authorization for payroll deduction, the
Participant shall elect to have deductions made from his Compensation on each
payday during the time he or she is a Participant in an Offering. A
Participant’s payroll deductions may not be less than 1% of Compensation for the
payroll date to which the deduction is applied, and must be in whole percentage
increments. A Participant’s authorization will remain in effect for successive
Offering Periods unless terminated as provided in Section 5.3 of this Plan.

5.2 Participant’s Account.

All payroll deductions made for a Participant shall be credited to his account
under the Plan. A Participant may not make any separate cash payment into such
account.

5.3 Limitation on Changes in Payroll Deductions.

A Participant may terminate his or her prospective payroll deductions during any
Offering Period by withdrawing in accordance with Article VIII. Effective for
the Offering Period beginning on January 1, 2011, other than withdrawals in
accordance with Article VIII, a Participant may not make any changes in the
amount of his or her payroll deductions after the commencement of an Offering
Period that will apply to that Offering Period.

For Offering Periods prior to January 1, 2011, a Participant may terminate his
or her prospective payroll deductions during any Offering Period by completing
and filing with the Company a new authorization for a change in payroll
deduction. The Board or Committee may, in its discretion, limit the number of
participation rate changes during any Offering Period. The change in payroll
deduction rate will be effective with the first full payroll period following
five (5) business days after the Company’s receipt of the new authorization,
unless processed sooner by the Company.

5.4 Leave of Absence.

If a Participant goes on a leave of absence and such leave of absence is not
considered a termination of employment under Treasury Regulation
Section 1.421-1(h), such Participant shall have the right to elect: (a) to
withdraw the balance in his account pursuant to Section 8.1, (b) to

 

4



--------------------------------------------------------------------------------

discontinue further contributions to the Plan while on leave but remain a
Participant in the Plan as to contributions made prior to the leave, or (c) if
the leave is paid, to remain a Participant in the Plan during such leave of
absence, authorizing deductions to be made from payments by the Company to the
Participant during such leave of absence.

5.5 Decrease in Payroll Deductions.

To the extent necessary to comply with Section 423(b)(8) of the Code and
Section 3.3 of this Plan, a Participant’s payroll deductions may be decreased to
zero percent (0%) at any time during an Offering Period. Payroll deductions will
recommence at the rate provided in such Participant’s payroll deduction
authorization at the beginning of the first Offering Period that is scheduled to
end in the following calendar year, unless terminated by the Participant as
provided in Section 5.3 of this Plan.

5.6 Tax Withholding.

At the time Participant’s Right is exercised, in whole or in part, or at the
time some or all of the Company’s Common Stock issued under the Plan is disposed
of, the Participant must report such disposition to the Company and make
adequate provision for the Company’s federal, state, or other tax withholding
obligations, if any, that arise upon the exercise of the Right or the
disposition of the Common Stock. At any time, the Company may, if required,
withhold from the Participant’s compensation the amount necessary for the
Company to meet any applicable withholding obligations, including any
withholding required to make available to the Company any tax deductions or
benefits attributable to sale or early disposition of Common Stock by the
Participant.

ARTICLE VI - GRANTING OF RIGHTS

On the Enrollment Date of each Offering Period, each Participant will be granted
a Right to purchase on the Exercise Date of such Offering Period up to a number
of shares of Common Stock determined by dividing such Participant’s accumulated
payroll deductions in his account as of the Exercise Date by the Purchase Price;
provided that such purchase shall be subject to the limitations set forth in
Section 3.3 of this Plan. All Employees granted Rights shall have the same
rights and privileges with respect thereto, within the meaning of 423(b)(5) of
the Code, except that the amount of Common Stock that may be purchased under a
Right may bear a uniform relationship to Compensation and no Employee may
purchase more than a maximum amount of stock fixed under the Plan.

ARTICLE VII - EXERCISE OF RIGHTS

7.1 Automatic Exercise.

Unless a Participant gives notice to the Company as hereinafter provided, his
Right for the purchase of Common Stock with payroll deductions made during any
Offering Period will be deemed to have been exercised automatically on the
Exercise Date applicable to such Offering Period, for the purchase of the
maximum number of full shares of Common Stock that the accumulated payroll
deductions in his account at the time will purchase at the Purchase Price.

 

5



--------------------------------------------------------------------------------

No fractional shares will be purchased; any accumulated payroll deductions in a
Participant’s account that are not sufficient to purchase a full share will be
retained in the Participant’s account for the subsequent Offering Period,
subject to earlier withdrawal by the Participant as provided in Article VIII of
this Plan. Any other monies left over in a Participant’s account after the
Exercise Date will be returned to the Participant. In no event may a Right be
exercised after the expiration of twenty-seven (27) months from the date of
grant of such Right.

7.2 Fractional Shares.

Fractional shares will not be issued under the Plan and any accumulated payroll
deductions that would have been used to purchase fractional shares will be
applied to succeeding Offerings or ultimately returned to the Participant, as
described above.

7.3 Transferability of Rights.

During a Participant’s lifetime, Rights held by such Participant shall be
exercisable only by the Participant.

7.4 Delivery of Stock.

As promptly as practicable after each Exercise Date on which a purchase of
Common Stock occurs, the Company will arrange the delivery to each Participant,
as appropriate, of the shares purchased upon exercise of any Right. The Company
may, in its discretion, provide a procedure for Participant shares to be held in
account by the Company or its agent. Such shares will be held in book entry form
until such time as a Participant requests issuance of a stock certificate
representing all or a portion of the accumulated shares held in such
Participant’s account.

ARTICLE VIII - WITHDRAWAL

8.1 In General.

A Participant may withdraw payroll deductions credited to his account under the
Plan at any time by giving written notice to the Human Resources Department. All
of the Participant’s payroll deductions credited to his account will be paid to
him or her promptly after receipt of his notice of withdrawal, and no further
payroll deductions will be made from his pay during such Offering Period. The
Company may, at its option, treat any attempt to borrow by a Participant on the
security of his accumulated payroll deductions as an election, under
Section 8.1, to withdraw such deductions.

8.2 Effect on Subsequent Participation.

A Participant’s withdrawal from any Offering Period will not have any effect
upon his eligibility to participate in any succeeding Offering Period or in any
similar plan that may hereafter be adopted by the Company.

 

6



--------------------------------------------------------------------------------

8.3 Termination of Employment.

Upon termination of the Participant’s employment with the Company for any
reason, including retirement (but excluding death while in the employ of the
Company or an approved leave of absence), the payroll deductions credited to the
Participant’s account will be returned to the Participant, or, in the case of
the Participant’s death subsequent to the termination of the Participant’s
employment, to the Participant’s Beneficiary.

8.4 Termination of Employment Due to Death.

Upon termination of the Participant’s employment because of the Participant’s
death, the Participant’s Beneficiary shall have the right to elect, by written
notice given to the Human Resources Department, prior to the earlier of the
Exercise Date or the expiration of a period of sixty (60) days commencing with
the date of the death of the Participant, either:

(a) to withdraw all of the payroll deductions credited to the Participant’s
account under the Plan, or

(b) to exercise, on the Exercise Date next following the date of the
Participant’s death, the Participant’s Right for the purchase of the number of
full shares of Stock that the accumulated payroll deductions in the
Participant’s account at the date of the Participant’s death will purchase at
the applicable Purchase Price, and any excess in such account will be returned
to said Beneficiary.

In the event that no such written notice of election shall be duly received by
the Human Resources Department, the Beneficiary shall automatically be deemed to
have elected, pursuant to paragraph 8.4(b), to exercise the Participant’s Right.

ARTICLE IX - NO INTEREST

No interest will be paid or allowed or any money paid into the Plan and credited
to the account of any Participant, whether used to purchase Common Stock or
returned to the participant or his Beneficiary.

ARTICLE X - STOCK

10.1 Maximum Shares.

The maximum number of shares of Common Stock that shall be issued under the
Plan, subject to adjustment upon changes in capitalization of the Company as
provided in Section 12.4, shall not exceed 758,829 shares for all Offering
Periods. If the total number of shares for which Rights are exercised during any
Offering Period exceeds the number of shares of Common Stock remaining under the
Plan, and if the Plan is not amended to increase the available shares, the Board
or the Committee shall make a pro rata allocation of the shares available (based
on the relative number of Rights exercised by each Participant during that
Offering Period), and the Plan shall terminate after exercise of such remaining
Rights.

 

7



--------------------------------------------------------------------------------

10.2 Participant’s Interest In Common Stock.

The Participant will have no interest in Common Stock covered by his Right until
such Right has been exercised.

10.3 Registration of Common Stock.

Common Stock to be delivered to a Participant under the Plan will be registered
in the name of the Participant, or, if the Participant so directs by written
notice to the Human Resources Department prior to the Exercise Date applicable
thereto, in the names of the Participant and one such other person as may be
designated by the Participant, to the extent permitted by applicable law.

10.4 Restrictions on Exercise.

The Board or the Committee may, in its discretion, require as a condition to the
exercise of any Right that the Participant shall have represented at the time of
purchase, in form and substance satisfactory to the Company, that any
disposition of the shares of Common Stock shall be effected in accordance with
applicable securities laws, and that the Participant consents to having a legend
placed on the share certificates to that effect that is acceptable to counsel
for the Company.

ARTICLE XI - ADMINISTRATION

11.1 Appointment of the Committee.

The Plan shall be administered by the Committee or, if the Board so elects, the
full Board. If the Board desires to directly exercise its powers under this
Plan, then the Board may take any action under the Plan that would otherwise be
the responsibility of the Committee.

11.2 Authority of Board or the Committee.

Subject to the express provisions of the Plan, the Committee shall have
authority in its discretion to interpret and construe any and all provisions of
the Plan, to adopt rules and regulations for administering the Plan, and to make
all other determinations deemed necessary or advisable for administering the
Plan. The Committee’s determination on the foregoing matters shall be
conclusive.

11.3 Procedure.

The quorum and action requirements for the Committee regarding the Plan shall be
the same as for other activities conducted by the Committee. The Committee may
correct any defect or omission or reconcile any inconsistency in the Plan, in
the manner and to the extent it deems desirable.

 

8



--------------------------------------------------------------------------------

11.4 Securities Compliance.

Shares will not be issued with respect to a Right unless the exercise of such
Right and the issuance and delivery of such shares pursuant thereto complies
with all applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, the Securities Exchange Act of 1934, the
rules and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the shares may then be listed, and shall be further subject
to the approval of counsel for the Company with respect to such compliance.

As a condition to the exercise of a Right, the Company may require the
Participant exercising the Right to represent and warrant at the time of any
such exercise that the shares are being purchased only for investment and
without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned applicable provisions of law.

ARTICLE XII - MISCELLANEOUS

12.1 Designation of Beneficiary.

A Participant may file a written designation of a Beneficiary who is to receive
any Common Stock and/or cash to which the Participant may be entitled under this
Plan in the event of the Participant’s death subsequent to an Exercise Date on
which the Right is exercised but prior to delivery to such Participant of any
shares and cash. Such designation of Beneficiary must be in form satisfactory to
the Company (including spousal consent to designation of any non-spouse primary
Beneficiary by a married Participant) and may be changed by the Participant at
any time by written notice to the Human Resources Department. Upon the death of
a Participant and upon receipt by the Company of proof of identity and existence
at the Participant’s death of a Beneficiary validly designated by him or her
under the Plan, the Company shall deliver such Common Stock and/or cash to such
Beneficiary. In the event of the death of a Participant and in the absence of a
Beneficiary validly designated under the Plan who is living at the time of such
Participant’s death, the Company shall deliver such Common Stock and/or cash to
the executor or administrator of the estate of the Participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such Common Stock and/or cash to the
spouse or to any one or more dependents of the Participant as the Company may
designate. No Beneficiary shall, prior to the death of the Participant by whom
he or she has been designated, acquire any interest in the Common Stock or cash
credited to the Participant under the Plan.

12.2 Transferability.

Neither payroll deductions credited to a Participant’s account nor any rights
with regard to the exercise of a Right or to receive Common Stock under the Plan
may be assigned, transferred, pledged, or otherwise disposed of in any way by
the Participant other than by will or the laws of descent and distribution. Any
such attempted assignment, transfer, pledge or other disposition shall be
without effect, except that the Company may treat such act as an election to
withdraw funds in accordance with Section 8.1.

 

9



--------------------------------------------------------------------------------

12.3 Use of Funds.

All payroll deductions received or held by the Company under this Plan may be
used by the Company for any corporate purpose and the Company shall not be
obligated to segregate such payroll deductions.

12.4 Adjustment Upon Changes in Capitalization, Dissolution, Liquidation, Merger
or Asset Sale.

(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of shares subject to issuance under the
Plan, as well as the price per share and the number of shares of Common Stock
covered by each Right under the Plan that has not yet been exercised shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of shares of Common Stock effected without
receipt of consideration by the Company; provided, however, that conversion of
any convertible securities of the Company shall not be deemed to have been
“effected without receipt of consideration.” Such adjustment shall be made by
the Board or Committee, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to an option.

(b) Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with and into another corporation, each outstanding Right shall be assumed or an
equivalent Right substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the Right, the Offering Period
then in progress shall be shortened by setting a new Exercise Date (the “New
Exercise Date”). The New Exercise Date shall be before the date of the Company’s
proposed sale or merger. The Board shall notify each Participant in writing, at
least ten (10) business days prior to the New Exercise Date, that the Exercise
Date for the Participant’s Right has been changed to the New Exercise Date and
that the Participant’s option shall be exercised automatically on the New
Exercise Date, unless prior to such date the Participant has withdrawn from the
Offering Period as provided in Article VIII.

12.5 Amendment or Termination.

(a) The Board of Directors of the Company or the Committee may at any time and
for any reason terminate or amend the Plan. Except as provided in Section 12.4
hereof, no such termination can affect Rights previously granted, provided that
an Offering Period may be terminated by the Board of Directors or the Committee
on any Exercise Date if the Board or the Committee determines that the
termination of the Offering Period or the Plan is in the best interests of the
Company and its shareholders. Except as provided in Section 12.4 and
Section 12.5 hereof, no amendment may make any change in any option theretofore
granted that adversely affects the rights of any participant. To the extent
necessary to comply with

 

10



--------------------------------------------------------------------------------

Section 423 of the Code (or any other applicable law, regulation or stock
exchange rule), the Company shall obtain shareholder approval in such a manner
and to such a degree as required.

(b) Without shareholder consent and without regard to whether any Participant
Rights may be considered to have been “adversely affected,” the Board (or its
committee) shall be entitled to change the Offering Periods, limit the frequency
and/or number of changes in the amount withheld during an Offering Period,
establish the exchange ratio applicable to amounts withheld in a currency other
than U. S. dollars, permit payroll withholding in excess of the amount
designated by a Participant in order to adjust for delays or mistakes in the
Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each Participant properly correspond with amounts withheld from the
Participant’s Compensation, and establish such other limitations or procedures
as the Board (or its committee) determines in its sole discretion advisable that
are consistent with the Plan.

(c) In the event the Board or the Committee determines that the ongoing
operation of the Plan may result in unfavorable financial accounting
consequences, the Board or the Committee may (in its discretion and to the
extent that it deems necessary or desirable) modify or amend the Plan to reduce
or eliminate such accounting consequences, including, but not limited to:

(1) altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;

(2) shortening any Offering Period so that the Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the Board
action; and

(3) allocating shares.

Such modifications or amendments shall not require shareholder approval or the
consent of any Plan participants.

12.6 No Employment Rights.

The Plan does not, directly or indirectly, create in any Employee or class of
Employees, any right with respect to continuation of employment by the Company,
and it shall not be deemed to interfere in any way with the Company’s right to
terminate, or otherwise modify, an Employee’s employment at any time.

12.7 Effect of Plan.

The provisions of the Plan shall, in accordance with its terms, be binding upon,
and inure to the benefit of, each Participant and Beneficiary, and successors
thereof, including, without limitation, estates and the executors,
administrators or trustees, heirs and legatees, and any receiver, trustee in
bankruptcy or creditor representative.

 

11



--------------------------------------------------------------------------------

12.8 Governing Law.

The laws of the State of Washington will govern all matters relating to this
Plan, except to the extent superseded by the laws of the United States.

 

COLUMBIA BANKING SYSTEM, INC. By:  

/s/ Cathleen Dent

    Cathleen Dent   Its:     Secretary

Date Amended by the Committee: October 7, 2010

Date Adopted by the Shareholders: April 22, 2009

Date Amended by the Board: February 25, 2009

Date Amended by the Board: June 28, 2006

Date Approved by the Shareholders: April 26, 2006

Dated Amended by the Board: January 25, 2006

Date Amended By The Board: January 26, 2000

Date Adopted By The Board: January 25, 1995

Date Adopted By The Shareholders: April 26, 1995

 

12